Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of August 2,
2006 by and between United Therapeutics Corporation (the “Company”) and John
Ferrari (the “Executive”).

WHEREAS, the Company has employed Executive since May 28, 2001 and desires to
continue to employ Executive as Chief Financial Officer and Treasurer, subject
to the terms and conditions herein set forth; and

WHEREAS, the Company and Executive desire this Agreement to supersede and
replace on a going-forward basis all previous or existing agreements between the
Company and Executive relating to the subject matter covered by this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

1.    Employment.  Upon the other terms and conditions hereinafter stated, the
Company agrees to employ the Executive and the Executive agrees to accept
employment by the Company for the term set forth in Section 2 hereof and in the
position and with the duties and responsibilities set forth in Section 3
hereof.  Executive warrants that he is under no restriction that would prevent
him from entering into this Agreement and from complying with all of its
provisions to their fullest extent.

2.    Term.  The term of this Agreement will commence on August 10, 2006 and end
on the fifth anniversary of such date (the “Initial Term”), and thereafter shall
continue from year to year for additional one-year terms (the “Additional
Terms”), unless and until either party shall give notice of such party’s intent
to terminate not less than 60 days prior to the end of the then-current Initial
Term or Additional Term, which termination shall be effective at the expiration
of said term, or until sooner terminated as hereinafter set forth.

3.    Position and Duties.

(a)           Executive shall serve as Chief Financial Officer and Treasurer,
with such duties and responsibilities (i) as are normally performed by such an
executive of a biotechnology company, and (ii) as may be assigned to Executive
from time to time by the Company’s CEO.  The Executive shall report to the
Company’s CEO or his or her designee.  The Executive shall at all times exert
his best efforts and loyalty on behalf of the Company and shall devote full time
and attention to such employment.

(b)           Executive shall perform his duties from the Company’s Silver
Spring, Maryland office, although Executive will travel as necessary or
desirable to fulfill his duties and responsibilities to the Company.

(c)           The Executive agrees to abide by all employment guidelines and
policies as may be developed from time to time by the Company and applicable to
all employees of the Company, including, without limitation, the United
Therapeutics Corporation Company Manual, the United Therapeutics Corporation
Securities Trades by Company Personnel Policy and the United Therapeutics
Corporation Media & Analyst Communication Policy.

1


--------------------------------------------------------------------------------




4.    Compensation and Related Matters.  The Company shall provide the following
compensation and benefits to the Executive:

(a)          The Company shall pay to the Executive an annual base salary of Two
Hundred and Forty Thousand Dollars ($240,000.00) (the “Base Salary”), such
annual base salary to be subject to review and increase annually by the Company
at the Company’s discretion.  The Base Salary shall be payable semi-monthly or
in such other installments as shall be consistent with the Company’s payroll
procedures.  The Company shall deduct and withhold all necessary social security
and withholding taxes and any other similar sums required by law or authorized
by the Executive with respect to payment of the Base Salary and all other
amounts and benefits payable under this Agreement.

(b)         Executive is eligible to participate in the standard health, dental,
vision care, short and long-term disability, life insurance and 401(k) benefits
provided to the Company’s employees.  Detailed benefits information including
employee costs will be included Executive’s new hire package.  Additionally, in
Executive’s new hire package Executive will receive a copy of the Employee
Handbook that explains many of United Therapeutics’ policies and procedures.

(c)          Executive will be awarded options to purchase 15,000 shares of
United Therapeutics Common Stock at the closing NASDAQ price on August 10, 2006.
This award is subject only to approval by the Compensation Committee of the
Company’s Board of Directors.  Executive’s options will vest in one-third
increments on the first, second, and third anniversary of August 10, 2006.  
These options are valid for ten years from the date of grant, and vest only for
so long as Executive remains employed by United Therapeutics.  All unvested
options expire upon termination of Executive’s employment.

(d)         Executive will be eligible for an annual (i) incentive cash bonus
award opportunity of 35% of his then-current annual salary based on milestones
approved by the Compensation Committee of the Company’s Board of Directors, and
(ii) stock option incentive award opportunity of 30,000 options based on
milestones approved by the Compensation Committee of the Company’s Board of
Directors from time to time; the foregoing bonus award opportunities to be
subject to review and adjustment from time to time by the Compensation Committee
of the Company’s Board of Directors.

(e)          Executive will be eligible to participate in the Executive
Automobile Policy.

(f)          Executive will be named as a participant in the Company’s SERP
program.

(g)         For a period of 91 days following termination of Executive’s
employment, Executive agrees that he shall not trade in the Company’s stock and
shall not make any filings with the SEC without obtaining advance written
permission of the Company’s General Counsel.  It is understood that any stock
option granted to Executive may be exercised by Executive at any time following
termination of his employment up to the expiration of the term of such stock
option, and Executive shall not be required to exercise any stock option within
90 days following the date of termination of his employment.

5.    Expenses.  The Executive shall be reimbursed by the Company for reasonable
travel and other expenses that are incurred and accounted for in accordance with
the Company’s normal practices.

2


--------------------------------------------------------------------------------




6.    Vacation.  The Executive is currently entitled up to 20 days of annual
vacation leave, which is accrued each pay period.  Additional vacation time will
be accrued after each completed year of service based on the Executive’s hire
date in accordance with the Employee Handbook.

7.    Termination of Employment.

(a)          The Executive’s employment hereunder shall terminate upon the
Executive’s death.

(b)         The Company may terminate the Executive’s employment hereunder as
set forth in Section 2 above, and under the following circumstances:

(i)         If, as a result of the Executive’s incapacity due or other
disability owing to physical or mental illness, the Executive shall have been
unable to perform all of the Executive’s material duties hereunder by reason of
illness, or physical or mental disability or other similar capacity, which
inability shall continue for more than two (2) consecutive months, the Company
may terminate the Executive’s employment hereunder.

(ii)        The Company may terminate the Executive’s employment hereunder for
“Cause.”  For purposes of this Agreement, the Company shall have “Cause” to
terminate the Executive’s employment hereunder upon the (A) failure of the
Executive (other than for reasons described in Sections 7(a) and 7(b)(i) hereof)
to perform or observe any of the material terms or provisions of this
Agreement;  (B) negligent or unsatisfactory performance of the Executive’s
duties under this Agreement and the failure of the Executive, within 10 days
after receipt of notice from the Company setting forth in reasonable detail the
nature of the Executive’s negligent or unsatisfactory performance, (i) to
provide the Company with a reasonably satisfactory explanation of the
Executive’s actions (or inaction) and (ii) to correct to the satisfaction of the
Company any reasonably identified deficiencies; (C) employment- or
profession-related misconduct or other employment- or profession-related similar
action on the part of the Executive; (D) conviction of the Executive of a crime
involving a felony, fraud, embezzlement or the like; or (E) misappropriation of
the Company funds or misuse of the Company’s assets by Executive, or other act
of dishonesty by Executive.

(c)          Any termination of the Executive’s employment by the Company or by
the Executive (other than pursuant to Section 7(a) hereof) shall be communicated
by written “Notice of Termination” to the other party hereto in accordance with
Section 11(c) hereof, which shall indicate the specific termination provision in
this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated.

(d)         For purposes of this Agreement, the “Date of Termination” shall mean
(i) if the Executive’s employment is terminated by the Executive’s death, the
date of the Executive’s death;  (ii)  if the Executive’s employment is
terminated pursuant to Section 7(b)(i) hereof, thirty (30) days after the Notice
of Termination; provided, however, that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
thirty (30) day period; (iii) if the Executive’s employment is terminated
pursuant to Section 7(b)(ii) hereof, the date specified in the Notice of
Termination (which date, in the case of termination of Executive’s employment
solely pursuant to clause (B) of Section 7(b)(ii) by reason of inadequate
performance, shall not be sooner than thirty (30) days from the date of the
Notice of Termination); and (iv) if the Executive’s employment is terminated for
any other reason, the date on which the Notice of Termination is given.

(e)          Following termination of this Agreement, Executive shall promptly
make himself reasonably available to assist the Company with any information or
other requests.

3


--------------------------------------------------------------------------------




8.    Compensation Upon Termination.

(a)          If the Executive’s employment is terminated by the Executive’s
death, the Company shall pay to the Executive’s estate or as may be directed by
the legal representatives of such estate, the Executive’s full Base Salary
through the Date of Termination at the rate in effect at the time of the
Executive’s death.

(b)         During any period that the Executive fails to perform the
Executive’s duties hereunder solely as a result of incapacity due to physical or
mental illness (“disability period”), the Executive shall continue to receive
the Executive’s full base salary through the Date of Termination at the rate in
effect at the time the Notice of Termination is given and all other unpaid
amounts, if any, to which the Executive is entitled as of the Date of
Termination in connection with any fringe benefits or under any incentive
compensation plan or program of the Company hereof, at the time such payments
are due; provided that payments so made to the Executive during the disability
period shall be reduced by the sum of the amounts, if any, payable to the
Executive at or prior to the time of any such payment under disability benefit
plans of the Company and which amounts were not previously applied to reduce any
such payment.

(c)          If the Executive shall terminate the Executive’s employment or the
Company terminates the Executive’s employment for Cause as provided in Section
7(b)(ii) hereof, the Company shall pay the Executive the Executive’s full Base
Salary through the Date of Termination at the rate in effect at the time the
Notice of Termination is given, and the Company shall have no further
obligations to the to the Executive under this Agreement.

(d)         Subject to Section 8(e) below, if (i) the Company terminates
Executive’s employment without Cause or (ii) the Executive’s employment is
terminated as a result of the transfer of control of the Company by acquisition,
merger, hostile takeover or for any other reason whatsoever, the Company shall
pay to Executive an amount equal to Executive’s Base Salary for the time
remaining in the then-current Initial Term or Additional Term, payable in
semi-monthly installments and as is otherwise consistent with the Company’s
payroll procedures.

(e)          Compensation to Executive upon termination described in this
Section 8 shall be and is hereby made expressly contingent upon Executive’s
ongoing compliance with non-competition, confidentiality, non-solicitation,
continuing cooperation and all other obligations of Executive that survive
termination of this Agreement.

9.    Intellectual Property Rights.  Because of the highly specialized and
technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that the entire right, title, and
interest, in and to all inventions, discoveries, materials, authorship,
derivatives and results and proceeds of Executive’s efforts in any form or
media, including without limitation, all domestic and foreign patents, trade
secrets and copyrights in and to all inventions, processes, written works, and
other forms of intellectual property (“Intellectual Property”), which Executive
makes, conceives, reduces to practice or develops, in whole or in part, during
the term of this Agreement in the furtherance of the Company’s business (whether
or not made during the hours of employment or with the use of Company’s
materials, facilities or personnel, either solely or jointly with others), or
after termination of employment if such Intellectual Property is based upon
Confidential Information, shall be solely and exclusively owned by the Company,
its successors licensees and assigns, and no other individual or entity shall
have any interest therein of any kind or nature.  In full consideration of the
compensation provided to Executive by the Company, Executive agrees to each and
all of the following:

4


--------------------------------------------------------------------------------




(a)      Patents and Trade Secrets.

1.          Executive shall promptly disclose and shall and hereby does assign
and transfer to United Therapeutics all right, title and interest in and to any
patentable or unpatentable inventions, discoveries, and ideas which are made or
conceived in whole or in part by or on behalf of Executive in the course of or
as a result of his employment hereunder, or that relate directly to, or involve
the use of Confidential Information and the Work.  In the event that Executive
has any right in the work which cannot be assigned, Executive agrees to waive
enforcement worldwide of such right against United Therapeutics, its successors,
distributors, licensees and assigns or, if necessary, hereby grants a fully-paid
up worldwide exclusive license to United Therapeutics with the right to
sublicense and assign.

2.          Executive shall timely assist United Therapeutics in the filing and
prosecution of patent applications covering such inventions, discoveries or
ideas and will promptly execute and furnish any and all documents as may be
required to establish United Therapeutics’ sole and exclusive ownership
thereof.  Executive hereby grants United Therapeutics the exclusive right, and
appoints United Therapeutics as Executive’s attorney-in-fact (such power of
attorney being coupled with an interest therein) to execute and prosecute an
application for domestic and/or foreign patent or other statutory protection,
and Executive shall execute and deliver to United Therapeutics, without charge
to United Therapeutics but at United Therapeutics’ expense, such other documents
of registration and recordation, and do such other acts, such as give testimony
in support of Executive’s inventorship, as may be necessary in the opinion of
United Therapeutics to vest in United Therapeutics or any other party nominated
by United Therapeutics, or otherwise to protect, the exclusive rights conveyed
and/or granted to United Therapeutics pursuant to this Agreement.

3.          In the event that United Therapeutics decides not to pursue patent
protection for any discovery or creation made by Executive, and instead decides
to protect the discovery or creation pursuant to the trade secret laws of any
jurisdiction, such decision shall not be construed as a waiver of United
Therapeutics’ rights pursuant to this Agreement.  At United Therapeutics’
expense, Executive shall also take whatever steps are necessary to sustain
United Therapeutics’ claim to such trade secrets, including but not limited to:
(i) maintaining the confidential nature of any such discoveries or creations;
and (ii) testifying and providing other support and substantiation for United
Therapeutics’ claims with regard to the discovery or creation.

4.          With respect to discoveries made by Executive, Executive shall
maintain notebooks and other records adequate to describe such discovery to
others conversant in the subject of the technology and to establish the date and
circumstances of such discovery.  Executive shall notify United Therapeutics of
any such discoveries and shall make copies of all documents or reports relating
to such discoveries available to United Therapeutics.  Any discovery shall be
reported to United Therapeutics regardless of whether, in Executive’s opinion, a
given discovery is of value to United Therapeutics, or is protectable under
patent, copyright or the laws of any jurisdiction.

(b)     Copyrights.

1.          All materials, authorship, derivatives and other work prepared by
Executive in any form or media that relate to the Work (“Authorship”) shall be
considered as “Works Made for Hire” (as that term is defined under U.S.
Copyright Laws) and, as such shall be owned solely and exclusively by and for
the sole and exclusive benefit of United Therapeutics.

5


--------------------------------------------------------------------------------




2.          In the event that it should be determined that (i) any of such
Authorship shall not be considered as a Work Made for Hire for any reason, or
(ii) Executive acquires any right, title or interest in or to any Authorship
prepared by Executive in any such Authorship, then in either such event,
Executive will and hereby does assign and transfer to United Therapeutics all
right, title and interest possessed by Executive in all such Authorship and will
promptly execute and furnish any and all documents as may be required to
establish United Therapeutics’ sole and exclusive ownership thereof.  For the
purpose of producing such documentation Executive hereby irrevocably appoints
United Therapeutics as its attorney in fact to execute such documents on its
behalf, such power of attorney being coupled with an interest therein.  In the
event that Executive has any right in the work which cannot be assigned,
Executive agrees to waive enforcement worldwide of such right against United
Therapeutics, its successors, distributors, licensees and assigns or, if
necessary, hereby grants a fully-paid up worldwide exclusive license to United
Therapeutics with the right to sublicense and assign.

(c)      Original Work.  Executive agrees that Executive shall not include any
material owned by a third party in any written, copyrightable or patentable
material furnished or delivered by Executive under this Agreement without the
unconditional written consent of the owner of such intellectual property rights
unless specific advance written approval is obtained from United Therapeutics
for inclusion of such material including third party intellectual property
rights.  Executive also agrees that all work (or tangible expression of an idea)
that Executive creates or contributes to United Therapeutics in the course of
his employment hereunder will be created solely by Executive, will be original
to Executive, and will be free of any third party claims or interests. 
Executive has not and hereby does not transfer any Intellectual Property rights
owned or held solely by Executive to the Company relating to periods prior to
the date of this Agreement and retains all rights to same provided, however,
that Executive acknowledges that Intellectual Property rights that he created as
an employee of the United Therapeutics Corporation prior to the date of this
Agreement, and not otherwise previously assigned or transferred prior to the
date of this Agreement are solely owned by the Company as a work made for hire.

(d)     Use.  United Therapeutics and its respective successors, licensees, and
assigns shall have the sole and exclusive right to practice, or to make, use or
sell products, processes or services derived from any discoveries or creations
within the scope of this Agreement, whether or not patentable or copyrightable
under the laws of any jurisdiction, or protected by the trade secret laws of any
jurisdiction.

(e)      Infringement Actions.  In the event that United Therapeutics shall
bring an infringement suit against any third parties or shall be sued by any
third parties as a result of Executive’s authorship or creation, including
without limitation any addition and/or modification of the aforementioned items
of Confidential Information, Executive agrees to cooperate reasonably without
charge to United Therapeutics, but at its request and expense, in defending
against or prosecuting any such suit.  This right shall be cumulative to any
other rights of United Therapeutics hereunder.

10.  Obligation of Confidentiality and Non-Competition.

(a)      Executive agrees that Executive has a fiduciary duty to the Company and
that Executive shall hold in confidence and shall not, except in the course of
performing Executive’s employment obligations or pursuant to written
authorization from the Company, at any time during or for three years after
termination of Executive’s relationship with the Company knowingly (a) directly
or indirectly reveal, report, publish, disclose or transfer the Confidential
Information or any part thereof to any person or entity; (b) use any of the
Confidential Information or any part thereof for any purpose other than for the
benefit of the Company; (c) assist any person or entity other than the Company
to secure any benefit from the Confidential Information or any part thereof or

6


--------------------------------------------------------------------------------




(d) solicit (on Executive’s behalf or on behalf of any third party) any employee
of the Company for the purpose of providing services or products which Executive
is prohibited from providing hereunder.

(b)     Executive agrees that all Confidential Information, as defined below,
shall belong exclusively and without any additional compensation to the
Company.  For the purposes of this Agreement, “Confidential Information” shall
mean each of the following:  (a) any information or material proprietary to the
Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

(c)      Executive agrees not to accept employment from, nor render services in
any capacity for, nor have any other business relationships with, nor engage in
any business activity in which it would be useful or helpful to Executive or
others with whom he is associated for Executive to use or disclose Confidential
Information of the Company with, a person or entity engaged in a business
located anywhere in the world which directly competes with the Company’s then
existing or planned business a period of two (2) years following Executive’s
last receipt of compensation from the Company, whether the termination of
Executive’s employment by either party was with or without Cause.  A person or
entity directly competes with the Company’s then existing or planned business if
such individual or entity is engaged in, or about to become engaged in, research
on, or development, production, manufacture, marketing, merchandising, leasing,
selling, licensing, servicing or promotion of a Competing Product.  As used in
this Agreement, a “Competing Product” means any product, technology, process,
system or service, in existence or under development, of any person or
organization other than the Company which is the same as, similar to, or
directly competes with a product, technology, process, system or service in
existence or planned by the Company as of the termination of Executive’s
employment hereunder. The parties acknowledge that the Company’s business after
the date of this Agreement may evolve into other or additional areas and
activities.  Executive and the Company agree that the terms of this Section
10(c) relating to non-competition are reasonable in scope and length and are
necessary for the protection of the Company.  In the event that a court finds
the scope of this provision to be unreasonably broad or if the length of time of
this provision is found to be unreasonably long, an arbitrator or court, as
applicable, shall narrow the scope or shorten the length of time to the extent
required to render the provision reasonable and enforceable and shall enforce
the provision as so narrowed.

(d)     While employed by the Company and for a period of two (2) years
following Executive’s last receipt of compensation from the Company, whether the
termination of Executive’s employment by either party was with or without Cause,
the Executive will not (i) hire, induce, attempt to hire, assist in hiring, or
cause to be hired, directly or indirectly, by another person or organization,
any person who was an employee of the Company, and (ii) identify, or furnish any
information about, any other employee of the Company to any other person or
organization for the purpose of assisting or facilitating the hiring efforts of
such other person or organization.

11.  Miscellaneous.

(a)      Entire Agreement.  This Agreement contains the entire agreement between
the parties hereto relating to the subject matter hereof, and this Agreement
supersedes all prior understandings and agreements, whether oral or written,
relating to the employment of the Executive by the Company.

7


--------------------------------------------------------------------------------




(b)     Assignment.  This Agreement shall not be assignable or otherwise
transferable by either party hereto, but any amounts owing to Executive upon the
Executive’s death shall inure to the benefit of the Executive’s heirs, legatees,
legal representatives, executor or administrator.  Notwithstanding the
foregoing, this Agreement applies with the prior written consent of the
Executive, which consent shall not be unreasonably withheld.  This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
any such respective heirs, legatees, executors, administrators, representatives,
successors and assigns.

(c)      Notices.  All notices, demands, requests or other communications which
may be, or are required to be given, served or sent by any party to any party
pursuant to this Agreement shall be in writing and shall be mailed by first
class, registered or certified mail, return receipt requested, postage prepaid,
or transmitted by hand delivery, telegram or telex and addressed as follows:

If to the Executive:

 

John Ferrari

 

 

7074 Garden Walk

 

 

Columbia, MD 21044

 

 

 

If to the Company:

 

United Therapeutics Corporation

 

 

1110 Spring Street

 

 

Silver Spring, Maryland 20910

 

 

Attn: Human Resources

 

(d)     Amendment; Waiver.  This Agreement shall not be amended, altered,
modified or discharged except by an instrument in writing duly executed by the
Executive and the Company.  Neither the waiver by the parties hereto of a breach
of, or default under, any of the provisions of this Agreement, nor the failure
of either of the parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall thereafter be construed as a waiver of any such provisions, rights or
privileges hereunder.

(e)      Severability.  The invalidity or unenforceabilty of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.

(f)      Applicable Law.  This Agreement and the rights and obligations of the
parties under this Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of North Carolina, exclusive of the
choice-of-laws rules thereunder.  The parties hereby irrevocably consent and
submit to the exclusive jurisdiction of the courts located in the State of North
Carolina in connection with any suit, action or other proceeding concerning the
interpretation or enforcement of this Agreement.  Each party waives and agrees
not to assert any defense that such courts lack jurisdiction, venue is improper,
inconvenient forum or otherwise.

(g)     Survival.  It is the express intention and agreement of the parties
hereto that the provisions of Sections 7, 8, 9, and 10 hereof shall survive the
termination of employment of the Executive.  In addition, all obligations of the
Company to make payments hereunder shall survive any termination of this
Agreement on the terms and conditions set forth.

(h)     Execution.  To facilitate execution, this Agreement may be executed in
as many counterparts as may be required; and it shall not be necessary that the
signatures of, or on behalf of, each party, or that the

8


--------------------------------------------------------------------------------




signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts.  All counterparts shall collectively
constitute a single agreement.  It shall not be necessary in making proof of
this Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the date first
above written.

 

UNITED THERAPEUTICS CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

/s/ John Ferrari

 

/s/ Alyssa Friedrich

 

 

John Ferrari

 

By:  Alyssa Friedrich

 

 

 

9


--------------------------------------------------------------------------------